Title: To Thomas Jefferson from James Cole Mountflorence, 22 January 1793
From: Mountflorence, James Cole
To: Jefferson, Thomas



Sir
 Norfolk 22d. Jany. 1793

This Day I put into the Post office, agreeable to Mr. Morris’s Request to me at Paris, his Dispatches to you. We arrived here Yesterday in the french Ship L’aimable Antoinette in 61 days passage from Havre de Grace. When we Sailed from france, nothing was yet determined on the fate of the King and Queen, but the Republican Armies of france were triumphing in every Quarter. I have given to the Printer of this Place a circumstantial and impartial Account of the Great Events that have taken place in france during the Year 1792, and as soon as the same be printed, I shall have the Honor of transmitting A Copy to you.
If You have any Dispatches for Governer Blount, or the Governer of Kentuckey, by forwarding them to me at Richmond, I would take charge of them with great Pleasure. I shall be in Richmond before the 1st. feby.; shall only stay there a few days, and proceed to Govr. Blount and the South Western Territory, therefore your Orders to those places would meet with an immediate Conveyance. I have the Honor to be respectfully Sir Yr. most Obedt. & most humble Servant

J: C. Mountflorence


